Citation Nr: 0102311	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-03 625 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for alopecia, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent rating 
for alopecia.

This claim was previously before the Board and was the 
subject of a January 1999 decision.  However, that decision 
has been vacated by a May 2000 Order of the United States 
Court of Appeals for Veterans Claims.  Therefore, this claim 
is again before the Board.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to their claims and that VA must accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The Board feels that a VA examination would be useful in 
providing sufficient evidence to adjudicate the veteran's 
claim.  Specifically, the examination should provide medical 
evidence relating to the specific rating criteria used to 
evaluate the veteran's disability and should provide medical 
evidence as to whether any skin pathology may be found to be 
symptomatology of the veteran's alopecia or of unrelated 
disorders.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide 
diagnoses of all skin pathology and 
symptomatology present.  For every 
skin disorder present, the examiner 
should state whether or not that 
skin disorder is related to the 
veteran's alopecia or is a symptom 
of the veteran's alopecia.  
Photographs of the affected area(s) 
should be provided.

c)  The examiner should state 
whether the veteran's alopecia 
results in ulceration.

d)  The examiner should state 
whether or not the veteran's 
alopecia results in extensive 
exfoliation.

e)  The examiner should state 
whether or not the veteran's 
alopecia results in crusting.

f)  The examiner should state 
whether or not the veteran's 
alopecia results in systemic or 
nervous manifestations.

g)  The examiner should state 
whether or not the veteran's 
alopecia renders him exceptionally 
repugnant.

h)  The examiner should state 
whether or not the veteran has 
steatocystoma multiplex.  If so, the 
examiner should state whether or not 
the condition is related to the 
veteran's alopecia.  The examiner 
should also state whether or not the 
condition is a congenital or 
developmental abnormality.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


